Citation Nr: 0111545	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a rash of the feet 
and groin and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss and if so whether the reopened claim should be granted.

3.  Entitlement to an increased (compensable) evaluation for 
prostatitis with urethritis. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.  He had subsequent service with the United 
States Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

A November 1998 Statement of the Case addressed the issue of 
entitlement to service connection for post traumatic stress 
disorder.  However, in a Substantive Appeal, received by the 
RO in December 1998, the veteran indicated that he was not 
seeking appellate review with respect to this issue.  
Therefore, the Board will limits its consideration to the 
issues addressed herein.

In a March 2001 written argument, the veteran's 
representative raised an informal claim for service 
connection for diabetes mellitus as secondary to exposure to 
Agent Orange.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  

In a written statement to the RO, dated in November 2000, the 
veteran canceled his hearing before a Member of the Board in 
Washington, DC.  The veteran has not requested that the 
hearing be rescheduled. 

This decision will address the issues of whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for a rash of the 
feet and groin and for a left ear hearing loss.  The issue of 
entitlement to an increased (compensable) evaluation for 
prostatitis with urethritis will be addressed in the REMAND 
that follows the decision.  



FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO denied 
entitlement to service connection for a rash and left ear 
hearing loss.  

2.  Evidence added to the record since the November 1977 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claims for service connection for a rash of the 
groin and feet and left ear hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156a (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his left ear hearing 
loss and rash of the groin and feet are etiologically related 
to his period of active service.  The veteran maintains that 
since he returned from Vietnam, he has had a rash on his feet 
and groin.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Service incurrence or aggravation of an 
organic disease of the nervous system may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

In a November 1977 rating decision, the RO denied the 
veteran's claim for service connection for a rash and left 
ear hearing loss.  In reaching their conclusion, the RO  
determined that service medical records were negative with 
respect to each disability and post-service VA treatment 
records, dated in August 1971, did not demonstrate the 
presence of any current rash or left ear hearing loss.  

Evidence submitted since the RO's November 1977 rating 
decision includes VA outpatient reports, dating from 1971 to 
1994, records from the veteran's service in the United States 
Army Reserves and VA examination reports, dated in August and 
September 1997.  An October 1975 VA treatment report reflects 
that the veteran reported having a perineal rash for the 
previous five years which flared-up every summer with 
itching.  The examiner entered an assessment of perineal rash 
and tinea cruris was to be ruled out.  A February 1977 
examination for the United States Army Reserves reflects that 
the veteran had left ear hearing loss for VA compensation 
purposes.  When seen by VA in October 1984, the veteran 
reported having been deaf in the left ear since childhood.  
He indicated that he thought that he had been born deaf.  A 
diagnosis of hearing loss of the left ear was recorded.  In 
May 1985, the veteran complained of a rash in the groin area.  
He indicated that he had served in Vietnam from August 1970 
to August 1971, that he had been exposed to foliage which had 
been sprayed with herbicides and drinking water from streams 
and since that time, he had developed a rash between his 
legs.  Diagnoses of alleged herbicide exposure and tinea 
cruris were recorded by the examining physician.  

VA general audiological and medical examination reports, 
dated in August and September 1997, reflect that the veteran 
had left ear hearing loss for VA compensation purposes and 
tinea pedis with fungal-like disease underneath the nails, 
particularly the big toenail of the left foot with 
hyperpigmented lesions which were probably a result of the 
tinea pedis, respectively.  These reports are not cumulative 
or redundant of the evidence previously of record.  In 
addition, they are so significant that they must be 
considered to fairly decide the merits of the veteran's 
claims as they show current medical evidence of a rash of the 
groin and feet and left ear hearing loss for VA compensation 
purposes.  Accordingly, these reports are new and material 
and the claims of entitlement to service connection for a 
rash of the groin and feet and left ear hearing loss are 
reopened.



ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a rash of the groin and 
feet and left ear hearing loss are reopened. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The record reflects that the veteran has not undergone a VA 
examination in order to determine the etiology of the rash of 
the feet and groin and left ear hearing loss.  The Board 
finds that the VCAA requires that he be permitted an 
opportunity to undergo such an examination and this case will 
be remanded to the RO for that purpose.

With respect to the veteran's claim for an increased 
(compensable) evaluation for prostatitis and urethritis, the 
Board observers that the veteran has not been provided a 
current examination of his disability since September 1997.  
Therefore, this issue is remanded to the RO for an additional 
examination in order to determine the current extent of 
impairment of the service-connected prostatitis and 
urethritis.  

Finally, the veteran's representative maintained that service 
medical records from the veteran's period of active service 
are incomplete.  In this regard, although records dated in 
July and August 1971, to include an August 1971 examination 
for separation are contained in the claims file, records 
prior to July 1971 are absent.  Therefore, an additional 
search for all of the veteran's service medical records 
should be conducted prior to final appellate review of the 
claims. 

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should attempt to obtain 
and associate with the claims file 
the veteran's complete service 
medical records, to include complete 
reports of his entrance examinations 
as well as complete sick call 
treatment records.  The RO should 
document its actions in this regard.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records and 
otherwise comply with the notice 
provisions of the VCAA.

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by physician(s) with 
appropriate expertise to determine 
the nature and etiology of any 
currently present rash of the groin 
and feet and left ear hearing loss 
and extent of impairment of the 
service-connected prostatitis and 
urethritis.  All indicated tests or 
studies should be performed.  The 
claims file and a separate copy of 
this REMAND must be made available 
to and reviewed by the examiner(s).  
The examiner(s) should provide an 
opinion(s), based upon the 
examination results and a review of 
the pertinent medical records in the 
claims folder, as to whether it is 
at least as likely as not that any 
current rash of the groin and feet 
and left ear hearing loss are 
etiologically related the veteran's 
period of active service.  A 
rationale for all opinion(s) 
expressed should be provided in a 
type written report(s).

With regards to the service-
connected prostatitis and 
urethritis, all clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examiner for review.  The 
examiner should render an opinion 
for the record as to: whether the 
veteran's service-connected 
prostatitis/urethritis results in 
voiding dysfunction, and/or urinary 
frequency, and/or obstructed 
voiding; and/or urinary tract 
infection.  The clinical findings 
reported with regard to current 
manifestations of the service-
connected prostatitis/urethritis 
should be stated in terms which will 
allow for rating the disorder as 
voiding dysfunction, urinary 
frequency, obstructed voiding, or 
urinary tract infection.  A 
rationale for all opinions expressed 
should be provided in a type written 
report.

The veteran must be informed of the 
potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file. 

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full, and if not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should then 
undertake any other action required 
to comply with the notice and duty 
to assist requirements of the VCAA.  
Then, the RO should readjudicate the 
claims on appeal.

6.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 


